UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

Nathanael L. Reynolds, )
)
Plaintiff, )
) Case: 1:16-cv-O0894
v_ ) Assigned To : Unassigned
) Assign. Date ; 5/11/2016
Judge Martelle Morrison el al., ) D€S¢rlptl°n? pro se Gen~ C'V'
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The application will be granted and the complaint will be dismissed pursuant to
28 U.S.C. § 191 5A, which requires the Court to screen and dismiss a pris0ner’s complaint upon a
determination that it fails to state a claim upon which relief may be granted or seeks monetary
relief from an immune defendant. See ia’. § l915A(b).

Plaintiff is an inmate at the Charleston County Detention Center in Charleston, South
Carolina. He has brought suit against two state judges in South Carolina. Plaintiff complains
about their rulings, see Compl. 11 IV, and he seeks $90,000 from each defendant In addition,
plaintiff seeks this Court’s intervention.

Judges are absolutely immune from a lawsuit based, as here, on acts taken during the

performance of their official duties. See Mz`rales v. Waco, 502 U.S. 9, ll-l2 (1991); Thanh Vong
Hoai v. Superior Court for Dz'strz`ct of Columbz`a, 344 Fed. Appx. 620 (D.C. Cir. 2009) (per
curiam); Sindram v. Sua'a, 986 F.Zd l459, 1460 (€D.C, Cir. 1993); Smith v. Scalz'a, 44 F. Supp. 3d
28, 40-42 (D.D.C. 2014) (examining cases). In addition, this Court generally lacks jurisdiction

to review the decisions of other courts. See Unz`ted States v. Choi, 818 F. Supp. 2d 79, 85
l

 

(D.D.C. 2011) (district courts "generally lack[] appellate jurisdiction over other judicial bodies,
and cannot exercise appellate mandamus over other courts.") (citing Lewis v. Green, 629 F.

Supp. 546, 553 (D.D.C.l986)). Accordingly, this case will be dismissed with prejudice. A

separate Order accompanies this Memorandum Opinion.

Date: May j ,2()16